* Corpus Juris-Cyc References: Criminal Law, 16CJ, p. 566, n. 76; p. 567, n. 86; p. 717, n. 39; p. 718, n. 41; p. 722, n. 5; p. 723, n. 9; p. 724, n. 22; p. 728, n. 77; p. 734, n. 20, 23; As to when confession is deemed voluntary, see notes in 18 L.R.A. (N.S.) 678; 50 L.R.A. (N.S.) 1077, 24 A.L.R. 705; 1 R.C.L., pp. 553-559; 1 R.C.L. Supp., pp. 199-201; 4 R.C.L. Supp., p. 41; 5 R.C.L. Supp. 31.
Appellant, James Whip, a negro, was indicted and convicted in the circuit court of Humphreys county of the murder of George Ransome, a white man, and sentenced *Page 762 
to be hanged. From that judgment appellant prosecutes this appeal.
On the night of the 24th of January, 1926, probably between seven and nine o'clock, Ransome's throat was cut, from which wound he died about half past eight o'clock the next morning. Appellant was with Ransome at the time the latter received the wound from which he died.
On the night Ransome was wounded, appellant was arrested and lodged in jail at Belzoni, the county seat of Humphreys county. He was placed in jail probably between ten and eleven o'clock that night. He was put in a cell in the basement of the jail away from the other prisoners confined therein.
To convict appellant, the state relied largely on two confessions made by the appellant to the sheriff of Humphreys county and the county attorney of that county. The first of these alleged confessions was made two or three days after the appellant was placed in jail; and the second eight or nine days after he was placed in jail. The first confession was only partial; the second was full and showed, if true, that the appellant cut the throat of the deceased because the latter refused appellant's demand for money.
Both the sheriff and the county attorney testified that these alleged confessions were voluntary; that they were made by appellant without the hope of reward or the fear of punishment; that neither of them held out any inducement whatever in order to procure the confessions; and that they knew of no such inducement having been held out to appellant by any one else, but neither of them testified that they warned the appellant that any confession he made might be used against him.
Appellant testified that he had no hand in the infliction of the wound that resulted in the death of the deceased; that in appellant's presence two white men, unknown to appellant, and the deceased engaged in a fight over an indebtedness claimed by one of them against the deceased; *Page 763 
that in this difficulty one of the unknown white men inflicted the wound that resulted in the death of the deceased.
Appellant testified further that on the night he was placed in jail at Belzoni, and shortly before midnight, a negro prisoner in the same jail was let into his cell, who, with a leather strap, gave appellant a severe beating; that at the time this beating was administered appellant had no clothing on except his underwear; that the beating took place in the presence of a white prisoner in the same jail and a deputy sheriff of the county, both of whom admonished him that the only way to "save his neck" was to confess that he had inflicted the wound that caused the death of the deceased, and urged him to make such confession to the sheriff; that he was kept in the cell which he occupied alone until he made a full confession to the sheriff and county attorney, when he was taken out and placed in a cell with other prisoners; that, while he was in the cell alone, he had nothing on in the way of clothng except his night clothes; that three or four days after the beating was administered to him he sent for the sheriff and made a partial confession, and three or four days later made a full confession to the sheriff and county attorney, in which he stated he had cut deceased's throat because deceased had refused his demand for money. Appellant testified that his alleged confessions to the sheriff and county attorney were brought about by the beating administered to him by the negro prisoner in the presence of a white prisoner and the deputy sheriff, and the admonition of both of the latter that the only way to "save his neck" was to confess his guilt. Neither the state nor the appellant introduced either the white prisoner or the deputy sheriff as witnesses, nor any one else who testified as to what took place at the time the beating was administered. Appellant's testimony touching that matter, therefore, was uncontradicted. Appellant was the last witness testifying in his own behalf. At the close of his testimony, the *Page 764 
state reintroduced the sheriff, who reiterated in his testimony that he knew of no promise of reward or threat of punishment having been made by any one to procure the alleged confessions, but admitted that it was customary in the Humphreys county jail for the prisoners to "initiate" a new prisoner by giving him a beating.
In order to make competent a confession of guilt by a defendant charged with crime, the evidence of such confession must be so strong as to exclude every reasonable doubt that it was procured from the defendant under a threat of punishment, or a promise of reward. It must exclude every reasonable doubt that the confession was not freely and voluntarily made. Ellis v.State, 65 Miss. 44, 3 So. 188, 7 Am. St. Rep. 634; Williams
v. State, 72 Miss. 117, 16 So. 296; State v. Smith,72 Miss. 420, 18 So. 482; Johnson v. State, 107 Miss. 196, 65 So. 218, 51 L.R.A. (N.S.) 1183.
Where a confession is made under the influence of threats or the hope of reward, a subsequent confession will not be admissible in evidence until such influence is shown to have been removed. Whitley v. State, 78 Miss. 255, 28 So. 852, 53 L.R.A. 402, note; Reason v. State, 94 Miss. 290, 48 So. 820;Mackmasters v. State, 82 Miss. 459, 34 So. 156.
It is not the duty of an officer or any one else to extort a confession of guilt from a prisoner. On the contrary, the prisoner should be warned that any statement he may choose to make showing his guilt may be used against him on his trial.Ammons v. State, 80 Miss. 592, 32 So. 9, 18 L.R.A. (N.S.) 768, 92 Am. St. Rep. 607. And a confession of guilt by a defendant charged with crime to a person not an officer, if procured by a promise of reward or threat of punishment, is incompetent. Johnson v. State, 107 Miss. 196, 65 So. 218, 51 L.R.A. (N.S.) 1183. In the latter case, it was shown that a newspaper man visited the defendant in jail three times within twenty-four hours after the coroner's inquest over the body of the person the defendant was charged with murdering; *Page 765 
that the defendant was sick at the time, and in fear of lynching. The newspaper man told the defendant that there was no hope of his salvation unless he confessed, and stated that he, the newspaper man, could look into the defendant's heart and see the crime he had committed. The defendant thereupon confessed his guilt to the newspaper man. The court held the confession incompetent, because not voluntary, and, in discussing the question said that a voluntary confession meant a confession proceeding from a spontaneous operation of the party's mind, free from the influence of any extraneous cause.
Applying these principles to the case in hand, we are of the opinion that the alleged confession of appellant was incompetent; that it did not proceed from a spontaneous operation of his own mind free from any outside influence, and, therefore, in procuring same appellant was forced to give evidence against himself in violation of section 26 of our Constitution.
We find no merit in the other contentions of the appellant.
Reversed and remanded.